Citation Nr: 9900440	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-02 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of internal derangement of the right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 17, 1953, to 
September 14, 1956.  He also had 4 months and 8 days of 
service prior to September 17, 1953.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1993 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veterans claim for a 
disability rating in excess of 10 percent for his service-
connected post-operative residuals of internal derangement of 
the right knee (hereinafter right knee disability).

This case was previously before the Board in March 1998 when 
it was remanded for further evidentiary development.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend that the veterans 
service-connected right knee disability is manifested by 
increased symptomatology that requires an increased rating.  
Specifically, he asserts that residuals of his right knee 
disability have become worse over time, and are manifested by 
chronic pain on motion, stiffness, arthritis, crepitus, 
swelling, limited range of motion, and the need to use 
crutches when ambulating.  It is also argued that separate 
disability ratings are warranted for separate manifestations 
of the veterans service-connected right knee disability.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claim files.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a grant 
of a 20 percent rating for moderate instability in the right 
knee, separate from the 10 percent rating assigned for 
residuals of a meniscectomy.  An increased rating is not 
otherwise warranted for the veteran's service-connected right 
knee disability.  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
moderate medial and lateral instability.

2.  The veteran experiences symptoms due to residuals of a 
meniscectomy and has arthritis that is affected by his 
instability, but these additional problems do not amount to 
functional impairment that equates to greater disability than 
contemplated by a 10 percent rating.


CONCLUSIONS OF LAW

1.  A 20 percent rating for moderate medial and lateral 
instability in the right knee is warranted separate from the 
10 percent rating assigned by the RO.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71 (Diagnostic Code 5257) (1998).

2.  A rating greater than the assigned 10 percent evaluation 
for right knee meniscus removal with chronic pain, 
degenerative joint disease, and loss in range of motion is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71 (Diagnostic Codes 5003, 5259, 5260, 5261) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the veteran's service medical records reveals 
that he originally injured his right knee during a parachute 
jump in January 1955.  Thereafter, the veteran re-injured his 
right knee in an automobile accident in March 1955.  
Subsequently, August 1955 x-rays of the right knee disclosed 
an old fracture of the medial aspect of right femur just 
above the femoral condyle.  In December 1955 a right knee 
meniscectomy was performed.

Voluminous VA treatment records, VA examination records, and 
private treatment records, dating back to October 1957 are 
part of the record on appeal.  The Board notes that the older 
records show that the veteran sustained several post-service 
injuries to his right knee.  In April 1960 (see VA outpatient 
records dated in April 1960), in 1971 (see VA hospital 
records dated in March 1977), and in approximately 1991 or 
1992 (see April 1993 VA examination report).  (Post-service 
injuries included a fracture of the medial tibial plateau.)

VA treatment records, dated from September 1992 to August 
1994, show, in substance, the veterans complaints of right 
knee pain, observations of right tibia deformity, and a 
diagnosis of degenerative joint disease of the right knee.  
See VA treatment records dated in August 1993, January 1994, 
February 1994, and March 1994.  At an April 1993 VA 
examination, the veteran gave his history of in-service and 
post-service right knee injuries and treatment as outlined 
above.  The veteran reported then-current problems with 
chronic pain on motion, limited range of motion, stiffness, 
and the need to use crutches when ambulating.  On 
examination, the right knee was swollen; there was mild 
crepitus, but no instability.  The range of motion of the 
veterans right knee was as follows: full extension and 
flexion to 105 degrees.  Additionally, a healed surgical scar 
was seen on the right knee.  X-rays of the right knee 
disclosed degenerative changes with widening of the proximal 
tibial metaphysis, a metallic washer, and wire.  The examiner 
opined that the veterans fractures of the proximal tibia and 
tibial plateau caused him to develop degenerative arthritis 
in the right knee.  It was also opined that the range of 
motion of his right knee was limited.  The examiner indicated 
that it was difficult to determine whether the veteran needed 
his crutches to ambulate.

The veteran appeared for a personal hearing in February 1994 
at the RO.  He testified at his personal hearing that he had 
chronic pain, loss of motion, and instability.  Additionally, 
the veteran reported that he could not walk for any distance 
without the use of crutches.  Moreover, the veteran testified 
that he previously wore a knee brace.  

Thereafter, at a July 1998 VA examination, the examiner 
reported the veterans history of in-service and post-service 
right knee injuries as outlined above.  The veteran 
complained of chronic right knee pain, swelling, and 
instability.  The veteran also reported that he required 
crutches to ambulate.  (The Board notes that the veteran 
appeared for his examination with a right short-leg cast.  
However, the cast started below his knee and was apparently 
the result of right first toe surgery that had recently been 
performed.)  When asked specifically how his knee problems 
affected him, the veteran complained of continued and 
constant pain.  The examiner noted that he was not able to 
get a good answer about the veterans ambulatory 
difficulties, or how much the veteran was restricted in terms 
of distance of ambulation, difficulty rising from a chair, 
going up or down stairs, kneeling, or squatting.  The veteran 
responded that all these things caused him trouble and that 
he was unable to perform any of these functions.

On examination, there was a well-healed surgical scar on the 
right knee.  Additionally, there was an indentation and 
deformity of the medial aspect of the proximal right tibia.  
There was effusion of the right knee and crepitus on motion.  
The range of motion of the veterans right knee was as 
follows:  full extension and flexion to 100 degrees.  There 
was a definite anterior drawer sign.  Furthermore, the right 
knee had moderate medial and lateral instability.  X-rays of 
the right knee showed what was described as classic 
degenerative joint disease, a lucent line, and wiring.

The examiner opined that the veteran had sustained a 
significant ligament injury to his right knee as a result of 
a parachuting accident in 1955 while in service.  It was 
reported that the veteran had had an anterior cruciate 
ligament tear and medial meniscus tear.  It was opined that 
it was very conceivable that both tears occurred at the same 
time as the medical collateral ligament tear when the veteran 
parachuted, but it was noted that there were no records to 
substantiate this.  The examiner indicated that the foregoing 
in-service knee injuries had caused right knee instability 
that would have eventually led to traumatic/osteoarthritis of 
the right knee.  However, it was specifically noted that the 
veterans arthritis definitely developed as a result of the 
tibial plateau fracture that in turn resulted in the 
limitation of motion described on examination.  The examiner 
concluded that the veterans right knee instability was 
nevertheless an aggravating factor in his right knee 
arthritis and that arthritis and pain would be expected to 
result in weakness.  It was specifically reported that it was 
difficult to elicit a good and clear history from the veteran 
as to how his knee problems affected him functionally.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2, where entitlement to compensation has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Moreover, when the record reflects that the veteran has 
multiple problems because of service-connected disability, 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  Esteban v. Brown, 6 Vet.App. 
259, 261 (1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  

Furthermore, the decision in Allen v. Brown, 7 Vet.App. 439 
(1995), stands for the proposition that, when a veteran's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, the 
veteran is entitled to compensation for that incremental 
increase in severity of the non-service-connected disability 
attributable to the service-connected disability.

Historically, service connection has been granted for post-
operative residuals of internal derangement of the right 
knee, and this disability has for years been evaluated by the 
RO only under Diagnostic Code 5257 (recurrent subluxation or 
lateral instability of the knee).  See RO decision entered in 
November 1957.  Such a rating suggests that other 
considerations, such as limitation of motion or pain with 
use, are not to be undertaken when evaluating the veterans 
disability.  Johnson v. Brown, 9 Vet.App. 7, 11 (1996).  
However, in its May 1993 decision, the RO discussed 
degenerative changes to the veterans right knee, as well as 
loss in range of motion, when evaluating the severity of his 
disability.  Moreover, the January 1994 statement of the case 
provided the to veteran the criteria set forth in Diagnostic 
Codes 5256 to 5261 which include consideration of limitation 
of motion.  Most recently, following the Boards March 1998 
remand, the RO confirmed and continued a 10 percent 
disability rating, but did so, for the first time, under 
Diagnostic Code 5259 (a "symptomatic" knee following a 
meniscectomy).  The Board finds that the foregoing actions by 
the RO indicate that certain debility, other than subluxation 
or instability, has been treated as part of the veterans 
service-connected disability.

Initially, the Board finds that a 20 percent rating is 
warranted for instability.  As noted above, the RO has 
historically conceded that instability was a manifestation of 
the veterans service-connected disability.  In this respect, 
the Board notes that the July 1998 VA examiner opined that 
the veterans right knee had moderate instability.  
Therefore, the Board concludes that, with resolution of doubt 
in the veteran's favor, objective medical evidence shows that 
his service-connected right knee disability includes 
moderate instability and thus warrants the assignment of 
a disability rating of 20 percent.  (This rating is separate 
from the 10 percent assigned under Diagnostic Code 5259.)

As noted above, the RO had continued the previously assigned 
10 percent rating on the basis of Diagnostic Code 5259.  
Taking the foregoing into account, the Board notes that the 
record on appeal is clear that the veteran had a right knee 
meniscectomy in December 1955 while in military service.  See 
service medical record dated in December 1955.  Moreover, VA 
examination records uniformly show the veteran's complaints 
of pain in his right knee, presumably a residual of the 
meniscectomy.  Accordingly, the Board finds that the 
veteran's complaints of pain meet Diagnostic Code 5259 
requirements that the veteran's knee be "symptomatic" 
following a meniscectomy.  Therefore, the Board concludes 
that, the RO in its August 1998 action, was justified in 
confirming and continuing a 10 percent disability rating in 
accordance with Diagnostic Code 5259 - based on the veteran 
having a post-operative symptomatic right knee.  

The Board notes that the July 1998 VA examiner opined, in 
essence, that the residuals of the veterans service-
connected right knee problems included both instability and 
the effect of having his instability aggravate the right knee 
arthritis.  Accordingly, under Allen, supra, and Esteban, 
supra, the Board must determine if the veteran is entitled to 
an increased rating based on limitation in motion.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5003, 5260, 5261 (1998).  In this 
regard, the Board also notes that, in the case of DeLuca v. 
Brown, 8 Vet.App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1998) or 38 C.F.R. § 4.45 (1998).  It was held that the 
provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to problems such as 
pain on use, including during flare-ups.  Therefore, the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating the veterans increased rating claim.

When the veteran was examined in July 1998, he responded to 
the examiners questions regarding functional debility by 
indicating that every difficulty mentioned by the examiner 
caused him trouble.  He indicated that he was unable to 
perform any function described.  Consequently, the Board 
finds that the veteran was examined at a point in time when 
he apparently was experiencing maximum debility due to 
functional impairment.  Nevertheless, the functional losses 
did not affect his range of motion to the point that a rating 
greater than 10 percent under either Diagnostic Codes 5260 or 
5261 would be warranted.  (The veteran had full extension and 
flexion to 100 degrees).  38 C.F.R. § 471 (1998); DeLuca, 
supra.  

Although it might be argued that the Boards analysis should 
include consideration of whether separate ratings are 
warranted for limitation of motion under Diagnostic Code 5003 
(arthritis), 5260 (loss in flexion), or 5261 (loss in 
flexion), it should be pointed out that Diagnostic Code 5259 
contemplates symptoms due to the meniscectomy, which implies 
that limitation of motion is contemplated by the 10 percent 
rating under Diagnostic Code 5259.  See VAOPGCPREC 36-97 
(Dec. 12, 1997).  Consequently, since 10 percent is the 
highest rating available under Diagnostic Code 5259, the 
consideration before the Board is whether a higher rating 
would be warranted under another diagnostic code.  

The Board concludes that a rating greater than 10 percent for 
symptoms other than instability is not warranted.  As noted 
above, even when examined at what appears to have been a time 
of maximum disability, the veteran still had full extension 
and flexion to 100 degrees.  This does not warrant an 
increased rating under the aforementioned limitation of 
motion codes.  As for Diagnostic Code 5003, the Board notes 
that a 10 percent rating is assignable for arthritis 
affecting a major joint such as the knee even when limitation 
of motion is not of a compensable degree.  However, as 
suggested above, the currently assigned 10 percent rating 
contemplates various symptoms due to removal of a medial 
meniscus, including pain, and limitation of motion.  
Therefore, assigning a separate rating under Diagnostic Code 
5003 would violate the rule against pyramiding.  38 C.F.R. 
§ 4.14 (1998).

In addition, because the record on appeal shows that the 
veterans right knee has a post-operative scar, the Board 
will consider whether the veteran is entitled to separate 
compensable rating for this scar.  Under Diagnostic 
Code 7803, scars that are superficial, poorly nourished, and 
with repeated ulcerations will be rated as 10 percent 
disabling.  Under Diagnostic Code 7804, scars that are 
superficial, tender, and painful on objective demonstration 
will be rated as 10 percent disabling.  Under Diagnostic 
Code 7805, all other scars will be rated based on limitation 
of motion for the affected part.  38 C.F.R. § 4.118 (1998).  
However, at both the April 1993 and July 1998 VA 
examinations, the scar was described as well healed.  
Moreover, there is no indication in the record that the 
scarring is in any way symptomatic.  Therefore, a separate 
rating is not warranted under Diagnostic Codes 7803, 7804, or 
7805 (1998).

The Board has also given consideration to the potential 
application of the various provisions of 38 C.F.R., Parts 3 
and 4, whether or not they were raised by the veteran as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
As discussed above, the medical evidence explicitly reveals 
that a 10 percent evaluation under Diagnostic Code 5259 and a 
separate 20 percent evaluation under Diagnostic Code 5257 is 
in order for the veteran's right knee disability.  The 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(1998).  The current evidence of record does not demonstrate 
that problems with the veterans knee have resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that the 
veterans right knee has an adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 C.F.R. § 4.1 (1998).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

(The effect of the Board's decision outlined above is to 
confirm the 10 percent rating assigned for right knee 
disability under Diagnostic Code 5259 and to assign a 
separate 20 percent rating on account of moderate instability 
under Diagnostic Code 5257.)



ORDER

An increased (greater than 10 percent) rating for removal of 
the right knee meniscus with chronic pain, degenerative joint 
disease, and loss in range of motion is denied.

A separate 20 percent rating for moderate joint instability 
of the right knee is granted under Diagnostic Code 5257, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
